Citation Nr: 1041086	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a fractured right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued that was by the 
Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran requested a hearing before a 
travelling Veteran's Law Judge.  However, the Veteran failed to 
appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that many of the Veteran's submissions indicate 
that the Veteran is seeking a higher rating for his orthopedic 
disability because he believes that he developed a susceptibility 
to deep vein thrombosis (DVT) as a result of the in-service 
fracture of his femur.  The Veteran is advised that this issue is 
not part of the current appeal.  The Board notes that the 
Veteran's claim for service connection for post phlebitic 
syndrome, including as secondary to the fracture of his femur, 
was denied by the Board in a November 1988 decision and was again 
denied by the RO in March 2008.  If the Veteran wishes to reopen 
this claim, he should file an application to do so at the RO.  
Additionally, the Veteran submitted treatment records pertaining 
to a February 2008 myocardial infarction.  If the Veteran intends 
to file a claim for service connection for a cardiac disorder he 
is advised to do so at the RO. 

Finally, appellant has indicated that he has knee pathology not 
otherwise considered in the instant evaluation.  To the extent he 
believes he has addition knee impairment that warrants a separate 
evaluation, he should file such claim at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran's VA treatment records reflect that the Veteran 
reported to a VA health care provider that he is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  However, the claims file does not reflect 
that VA made any attempt to obtain the Veteran's SSA disability 
records.  VA has an obligation to obtain records held by federal 
agencies, such as the SSA, that may be relevant to the Veteran's 
claim.  When the VA is put on notice of the existence of SSA 
records, VA must seek to obtain those records before proceeding 
with the appeal. Lind v. Principi, 3 Vet. App. 494, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 270 (1992).

The Board notes that VA regulations provide that VA will make as 
many requests as are necessary to obtain relevant records from a 
federal department or agency, such as the SSA. VA will end such 
efforts only if it concludes that the records sought do not 
exist, or that further attempts to obtain them would be futile. 
See 38 C.F.R. § 3.159(c)(2).

Additionally, the Board notes that, with exception of 2 treatment 
notes from 2008 and 2009, which dealt with the Veteran's heart 
problems and recurrent DVT, the most recent VA treatment records 
are from January 2007.  It is unclear whether additional 
treatment records pertaining to the Veteran's right femur exist.  
Additionally, the most recent VA examination of the residuals of 
the fracture of Veteran's right femur was in May 2006, more than 
4 years ago.  The Board notes that the Veteran was offered a 
second VA examination in March 2007 but he declined to be 
examined.  Nonetheless, given the amount of time that has passed, 
the Board finds that the Veteran should be offered another VA 
examination to determine the current severity of the residuals of 
his fractured right femur.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to identify all treatment that he 
received for his residuals of a fracture to 
his right femur since January 2007.  Based of 
the Veteran's response, all identified 
treatment records should be obtained.  More 
recent VA treatment records, if they exist, 
should be obtained.  If no additional VA 
treatment records exist, a finding to this 
effect should be placed in the claims file.  
Attempts made to obtain records should be 
documented in the claims folder.

If records are identified by the Veteran but 
cannot be obtained, the claims file should 
document this fact as well as all of the 
efforts that were made to obtain these 
records.  The Veteran should be notified of 
VA's inability to obtain the records.

2.  The Veteran's SSA disability records 
should be obtained.  His assistance should be 
requested as needed.  If these records cannot 
be obtained or do not exist, a formal finding 
to this effect should be placed in the claims 
file.

3.  Thereafter, the Veteran should be 
afforded a new VA examination to determine 
the current severity of the residuals of the 
fracture of his right femur.  The examiner 
should fully describe all of the residuals of 
the fracture of the Veteran's right femur in 
his or her report.  The Veteran is hereby 
advised that Veterans are required to attend 
VA examinations that are deemed necessary in 
order to determine their entitlement to 
benefits and that his failure to attend the 
examination could result in consequences 
including the denial of his claim. 

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


